—In an action, inter alia, to recover an overpayment of rent, the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated November 13, 1996, which granted the defendants’ motion in limine to restrain the plaintiffs from questioning jurors during voir dire regarding the facts and issues relevant to the fourth, fifth, and sixth causes of action in the second amended complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The order sought to be reviewed is in the nature of a ruling made during trial and, therefore, is not appealable (see, Mauro v Village of Freeport, 113 AD2d 876; Echeverria v State of New York, 94 AD2d 690; Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600). O’Brien, J. P., Joy, Friedmann and Gold-stein, JJ., concur.